Citation Nr: 0125774	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  95-36 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of thrombophlebitis 
and a pulmonary embolism resulting from treatment received 
during a VA hospitalization in October 1983.   

2. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the residuals of a stroke 
resulting from treatment received during a VA 
hospitalization in May and June 1989.  

3. Whether there was clear and unmistakable error (CUE) in a 
September 1973 rating decision that terminated a total 
rating for compensation purposes based on individual 
unemployability.  

4. Entitlement to an evaluation in excess of 50 percent for 
schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1942 to February 
1946 and from July 1946 to July 1948.  

The veteran perfected an appeal from a March 1991 rating 
action which denied compensation under 38 U.S.C.A. § 1151 
(formerly 351) for residuals of a stroke due to medication 
provided by the VA.  During that appeal, in November 1991, in 
another case, the United States Court of Veterans Appeals 
(Court) invalidated 38 C.F.R. § 3.358(c)(3), on the grounds 
that the section of the regulation, which included an element 
of fault, did not properly implement the statute.  Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  The Court's decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
Federal 3d 1456 (Fed. Circuit 1993), and subsequently upheld 
by the United States Supreme Court (Supreme Court).  Brown v. 
Gardner, 115 S. Ct. 552 (1994).  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R.§ 3.358, in order to conform the 
regulation to the Supreme Court's decision.  

In June 1992 the RO notified the veteran that his case was 
being held in abeyance, pursuant to a VA-wide stay of 
consideration of claims for benefits under 38 U.S.C.A. § 1151 
due to pending resolution of the Gardner decision.  

This matter also comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision which, in 
pertinent part, denied an evaluation in excess of 50 percent 
for the veteran's service connected schizophrenia.  

In December 1995 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO, a transcript of 
which is of record.  In a rating action of June 1997, the RO 
found no CUE in the September 1973 rating action that 
terminated a total rating for compensation purposes based on 
individual unemeployability.  The RO also denied entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of thrombophlebitis and pulmonary 
embolism.  A September 1997 letter from the veteran's 
representative can be construed as a notice of disagreement 
(NOD) with those June 1997 denials. 

The RO has not afforded the veteran and his representative a 
statement of the case (SOC) regarding the issue of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for thrombophlebitis and pulmonary embolism.  This 
issue is not currently on appellate status before the Board.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000).  A 
remand of this issue is therefore necessary for the RO to 
issue a statement of the case in accordance with Manlicon v. 
West, 12 Vet. App. 238 (1999), as will be explained in the 
REMAND section of this decision.

For reasons explained below, the issues of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a stroke, and entitlement to an 
evaluation in excess of 50 percent for schizophrenia will 
also be discussed in the Remand section of this decision.  




FINDING OF FACT

The September 1973 rating decision that terminated the 
veteran's entitlement to a total rating for compensation 
purposes was reasonably supported by the evidence then of 
record and was consistent with VA law and regulations then in 
effect.  


CONCLUSION OF LAW

The rating decision of September 1973 terminating entitlement 
to a total rating for compensation purposes was not clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105 (a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

It is the determination of the Board that there is no 
resultant prejudice to the veteran resulting from appellate 
consideration of this issue since it must be adjudicated 
based upon the facts and evidence before the RO at the time 
of the rating action in question.  (Generally see Livesay v. 
Principi, 14 Vet. App. 324 (2001). 

The basic facts in this case are not in dispute.  The 
veteran's sole service connected disability is chronic 
undifferentiated schizophrenia.  The RO issued a rating 
decision in September 1973 that reduced the evaluation for 
the veteran's service connected schizophrenia, from 70 
percent to 50 percent disabling, effective December 1, 1973, 
and also terminated the veteran's entitlement to a total 
rating for compensation purposes based on individual 
unemployability, effective December 1, 1973.  The veteran did 
not file a NOD and the September 1973 rating action became 
final.  38 U.S.C.A. § 7105(d) (West 1991).  Therefore that 
decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous.  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9204 
(1973), a 100 percent rating is assigned for undifferentiated 
schizophrenia if there are active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce complete social and industrial inadaptability.  A 
70 percent rating is assignable with lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability.  A 50 percent rating is assignable for 
symptomatology productive of considerable impairment of 
social and industrial adaptability.  

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities, 
provided that if there is only one such disability, such 
disability shall be rated as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1973).  A finding of 
total disability is appropriate when there is present any 
impairment of body or mind, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 4.15 (1973).  

Under the provisions of 38 C.F.R. § 4.18 (1973) a veteran may 
be considered as unemployable upon termination of employment 
which was provided on account of disability, or in which 
special consideration was given on account of the same when 
it is satisfactorily shown that he or she is unable to secure 
further employment.  With amputations, sequelae of fractures 
and other residuals of traumatism shown to be of static 
character, a showing of continuous unemployability from date 
of incurrence, or the date the disability reached the 
stabilized level is a general requirement to in order to 
establish the fact that present unemployability is the result 
of the disability.  However, consideration is to be given to 
the circumstances of employment in individual claims, and, if 
employment was only occasional, intermittent, tryout, or 
unsuccessful, or eventually terminated on account of the 
disability, present unemployability may be attributed to the 
static disability.  

In reducing a rating of 100 percent service connected 
disability based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105 (e) are for application, but 
caution must be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  When in such a case the veteran is undergoing 
vocational rehabilitation, education, or training, the rating 
will not be reduced by reason thereof unless there is 
received evidence of marked improvement or recovery in 
physical or mental condition or of employment progress, 
income earned, and prospects of economic rehabilitation, 
which demonstrates affirmatively the veteran's capacity to 
pursue the vocation or occupation for which the training is 
intended to qualify him or unless the physical or mental 
demands of the course are obviously incompatible with total 
disability.  38 C.F.R. § 3.343(c) (1973).  

Rating agencies will handle cases affected by change of 
medical diagnosis or findings so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
as to ascertain that the recent examination is full and 
complete, including all special examinations indicated by the 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as the 
basis of reduction.  Ratings for diseases subject to 
temporary improvement, such as a psychotic reaction will not 
be reduced on the basis of any one examination, except in 
those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344 (1973)  

Where the reduction in evaluation of a service connected 
disability or unemployability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payment currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires.  The veteran will 
be notified at his latest address of record of the action 
taken and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence.  
38 C.F.R. § 3.105(e) (1973).  

A determination of CUE in a rating action is now authorized 
by statute.  See 38 U.S.C.A. § 5109A (West Supp. 2001).  

In Russell v. Principi, 3 Vet. App. 310 (1992), The United 
States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  

The Court refined and elaborated the test for CUE in Fugo v. 
Brown, 6 Vet. App. 40 (1993).  In that case the Court noted 
that CUE is a very specific and rare kind of error.  It is 
the kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

The error must be so undebatable that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Errors 
that would not have changed the outcome are harmless and, by 
definition, do not give rise to the need for revising the 
previous decision.  See Russell v. Principi, supra.  An 
asserted failure to evaluate and interpret correctly the 
evidence is not clear and unmistakable error.  See Damrel v. 
Brown,6 Vet. App. 242, 245-246 (1996).  

A determination that there was clear and unmistakable must be 
based on the record and the law that existed at the time of 
the prior decision.  See Russell, Supra.  Subsequently 
developed evidence is not applicable.  Porter v. Brown, 5 
Vet. App. 233, 235-236 (1993).  

The evidence of record at the time of the September 1973 
rating decision included a report of a July 1968 VA 
psychiatric examination in which the veteran said that he had 
been idle for two weeks since being laid off from his job as 
a houseman at a hotel.  He had held that job for two weeks 
and prior to that had been idle for six months since quitting 
a job at a laundry that he had held for one year.  He had 
left that job because "I don't know-got upset".  On 
evaluation, he was friendly and in good contact.  He felt 
very tense and discouraged.  He was described as restless, 
irritable.  It was noted that he was unable to hold a job.  
He denied hallucinations, delusions, or ideas of reference.  
Noise and crowds bothered him and he was noted to complain of 
loose stools and throbbing occipital headaches.  He spent his 
time walking, reading, and listening to the radio.  The 
diagnosis was chronic undifferentiated type schizophrenic 
reaction.  Incapacity was described as marked.  

In a rating decision of August 1968 the RO increased the 
evaluated for the veteran's service connected schizophrenia 
from 30 percent to 70 percent disabling, effective July 25, 
1968.  In a rating decision of October 1968, the RO granted 
entitlement to a total rating for compensation purposes based 
on individual unemployability, effective from July 25, 1968.  

In a further rating decision of April 1970 the RO denied 
entitlement to a permanent total disability rating, pursuant 
to Public Law 91/102, 38 U.S.C. § 612(f)(3), on the grounds 
that a static degree of disability and permanence of total 
disability due to the veteran's service connected 
schizophrenia had not been reached. 

On a June 1971 VA psychiatric examination it was noted that 
the veteran had not been under treatment since March 1970 and 
that he requested that he be provided with medication at a VA 
mental health outpatient facility.  The examiner reported 
that the veteran was very nervous and depressed.  He drank 
excessively on occasion in order to calm his depression and 
he became upset very easily.  The veteran was noted to have 
difficulty concentrating and making decisions.  It was 
reported that the veteran did auditing work.  He could not 
hold a job because of his nervous condition.  He had held 
three jobs in 1970.  One such job had lasted a week; another 
job lasted a month and a half.  His last job in 1970 lasted 
four months.  During the current year he had held two jobs, 
each lasted a month and a half.  He was idle at the time of 
the examination.  Evaluation revealed that the veteran was in 
good contact and his remarks were relevant and coherent.  
Thinking was described as slow.  Affect was said to be good, 
but he was noted to be tense, anxious, and depressed.  The 
veteran was not suicidal or homicidal and he denied auditory 
hallucinations, ideas of reference and ideas of persecution.  
He was described as oriented and his behavior was normal.  He 
was neat and clean.  Memory was described as impaired, as was 
insight.  Judgement was described as fair.  The diagnosis was 
undifferentiated schizophrenia.  Incapacity was described as 
marked.  

In a rating decision of August 1971, the RO confirmed and 
continued the veteran's 70 percent rating for schizophrenia 
and his total rating for compensation purposes based on 
individual unemployability.  

During a July 1973 VA psychiatric examination, it was 
reported that the veteran had last had a steady job in 1969 
when he worked for nine months as a houseman at a hotel.  He 
left that job to become a full time student at a hotel 
management school.  He completed his course of study in four 
months, but had been unable to obtain steady work.  He had 
occasionally held a job for more than a week or two.  The 
veteran said that his nerves were not too good and he had 
constant headaches.  It was also said that he also developed 
an upset stomach when he got upset emotionally.  He also said 
that got depressed at times.  Medications did not help him 
and he therefore stopped receiving treatment.  His appetite 
and sleep were impaired.  On evaluation, the veteran was said 
to be moderately withdrawn.  He was exceptionally neat in his 
appearance, polite, soft-spoken, and well mannered.  There 
were no delusions and hallucinations reported and he seemed 
to be mildly depressed.  He was well oriented and memory and 
judgment were normal.  The diagnosis was simple type 
schizophrenia.  Impairment was described as marked.  

In a statement dated in September 1973 the veteran's 
representative indicated that the veteran had been trained as 
a hotel clerk and had applied to approximately eight hotels 
over the previous several years, but to date all attempts to 
obtain employment had been fruitless.  

On a VA Form 21-527 dated in September 1973 the veteran 
indicated, in pertinent part, that he had become totally 
disabled in August 1968 because of his nervous condition.  He 
reported that he had unsuccessfully sought work as a hotel 
order clerk at four named hotels over the previous year.  In 
an accompanying statement, the veteran stated that he had 
also applied at several other hotels the names of which he 
could not remember.  He had worked at one hotel for five 
days, but had to quit because of pressure and nervousness.  

Rating actions in September and October 1973 reduced the 
evaluation for the veteran's service connected psychiatric 
disability to 50 percent disabling and terminated his total 
rating for compensation purposes based on individual 
unemployability, respectively.  It has been contended, by the 
veteran, that the rating action of September 1973 was clearly 
and unmistakably erroneous in not applying the provisions of 
38 C.F.R. § 4.18 and the provisions of 38 C.F.R.§ 3.343(c).  

In regard to 38 C.F.R. § 4.18, the veteran's representative 
has argued that the RO in the rating action of September 1973 
ignored the provision of that regulation that required 
consideration of the circumstances of the veteran's 
occasional employment and that the RO in September 1973 
should have considered the veteran unemployable due to static 
service connected disability. 

Regarding the veteran's contention regarding CUE in applying 
the provisions of 38 C.F.R. § 4.18, cited above, the Board 
notes that those elements of this provision that are premised 
on a "static" service connected disability are totally 
inapplicable to this case since the veteran's service 
connected schizophrenia had not been shown to be static at 
the time of the September 1973 rating action.  In fact, in a 
rating decision of April 1970 the RO denied entitlement to a 
permanent total disability rating because a static degree of 
disability and permanence of total disability had not been 
shown.  Moreover, it is further noted in this regard that 
38 C.F.R. § 4.18 refers to "amputations, sequelae of 
fractures and other residuals of traumatism shown to be of 
static character".  This language indicates that the static 
disabilities contemplated by 38 C.F.R. § 4.18 do not include 
disabilities of a psychiatric nature, such as the veteran's 
service connected schizophrenia.  

38 C.F.R. § 4.18 states that a veteran may be considered as 
unemployable upon termination of employment which was 
provided on account of disability, or in which special 
consideration was given on account of the same when it is 
satisfactorily shown that he or she is unable to secure 
further employment.  However this element of 38 C.F.R. § 4.18 
is also of questionable relevance to the veteran in this 
case, since there is no evidence in the claims folder that 
the veteran ever received employment provided on account of 
his disability or obtained employment in which special 
consideration was given on account of his service connected 
schizophrenia.  Moreover, even if such was the case, 
38 C.F.R. § 4.18 would still require an interpretation of the 
evidence as to a determination that the veteran was unable to 
secure further employment.  Any allegation of CUE in regard 
the RO's interpretation of the evidence of the severity of 
his service connected psychiatric disorder, including a 
determination regarding the sufficiency of the evidence to 
establish that the veteran was unemployable due to his 
service connected psychiatric disorder, amounts to a mere 
disagreement as to how the RO weighed the evidence in its 
rating decisions of September 1973.  A dispute as to how the 
RO weighed such evidence in assigning a disability rating 
cannot constitute CUE.  See Baldwin v. West, 13 Vet. App. 1 
(1999).  Since that is the case, the veteran has not 
presented a valid claim for CUE based on the provisions of 
38 C.F.R. § 4.18.  

In regard to the provisions of 38 C.F.R. § 3.343, the veteran 
and his representative contend that the RO rating action of 
September 1973 was CUE in finding that the evidence of the 
veteran's employability was "clear and convincing".  The 
Board notes initially that the term "clear and convincing" 
has been held to mean a "reasonable certainty", but not 
necessarily "undebatable".  Vanerson v. West 12 Vet. App. 
254, 258 (1999).  The clear and convincing standard of proof 
is an intermediate standard of proof between preponderance of 
the evidence and beyond a reasonable doubt.  Fagan v. West, 
13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 
434 (1995).  

The VA examination of June 1971 found the veteran to have 
marked impairment due to his schizophrenia, as was found on 
examination in July 1968.  The examination report also 
indicated that the veteran was very anxious, nervous and 
depressed and he was said to become upset very easily.  In 
addition, difficulty concentrating and difficulty making 
decisions were reported.  Memory was impaired and the 
veteran's thinking was slow.  Judgment was described as fair.  
When the RO reduced the schedular evaluation for the 
veteran's schizophrenia to 50 percent and terminated his 
total rating for compensation purposes based on individual 
unemployability in the rating action of September 1973, it 
based its decision primarily on the findings reported in a 
June 1973 VA examination.  After that examination the 
incapacity caused by the veteran's schizophrenia was again 
estimated to be marked.  However, the veteran on that 
occasion was said to be only mildly depressed.  On this 
examination, he was also found to well oriented and his 
memory was described as intact.  His judgment was described 
as normal.  

Comparing the findings reported on the 1968 and 1971 
examinations with those noted on the examination in June 
1973, it is apparent that there was at least some clinical 
evidence of employability that could be considered "clear 
and convincing", although this conclusion was certainly 
debatable.  See Vanerson v. West, supra.  CUE requires that 
adjudicative error, otherwise prejudicial, must appear 
undebatable.  It must be stressed again that a valid claim 
for CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  The veteran's contention regarding CUE relative 
to 38 C.F.R. § 3.343 amounts merely to disagreement as to how 
the RO weighed the evidence in the rating actions of 
September and October 1973.  A dispute as to how the RO 
weighed the evidence in assigning a disability rating cannot 
constitute CUE.  See Baldwin v. West, 13 Vet. App. 1 (1999).  
From the evidence then available to the RO in September 1973, 
it is not undebatable that a continuation of 70 percent 
schedular rating for the veteran's service connected 
schizophrenia and continuation of a total rating for 
compensation purposes based on individual unemployability was 
warranted.  The veteran's proper remedy at that time was to 
appeal the September 1973 rating decision and pursue a 
continuation of the ratings formerly assigned.  The veteran 
did not do so and his claim based on CUE in the rating 
assignments is now denied.  


ORDER

The veteran's claim of CUE in the September 1973 rating 
action terminating a total rating for compensation purposes 
based on individual unemployability is denied


REMAND

It is contended that the veteran underwent a transurethral 
resection of the prostate (TURP) during VA hospitalization in 
October 1983 that anesthesia caused thrombophlebitis and a 
severe pulmonary embolism, which necessitated a further VA 
hospitalization shortly thereafter.  A history of a 
myocardial infarction in 1979 was noted during this 
hospitalization and while hospitalized he developed swelling 
and tenderness in the left calf that was consistent with 
thrombophlebitis.  It was noted that the veteran checked 
himself out of the hospital on this occasion, against medical 
advice. 

During VA hospitalization from mid November to early December 
1983 for the treatment of thrombophlebitis and a pulmonary 
embolism, the medications provided included Coumadin and 
nitroglycerin.  

As stated earlier in the "Introduction" section of this 
decision, the veteran and his representative have not been 
afforded an SOC as to the issue of compensation under 
38 U.S.C.A. § 1151 for residuals of thrombophlebitis and a 
pulmonary embolism.  Therefore, a remand is necessary for 
issuance of an SOC in accordance with Manlicon, Id.  

The veteran asserts that he suffered a stroke in December 
1989 due to changes made in his medication during treatment 
while hospitalized at a VA facility in May and June 1989.  

The current record includes a discharge summary of a VA 
hospitalization during April and May 1976, primarily for the 
treatment of weakness of the right hand and upper extremity 
due to radiculopathy from cervical spondylosis.  It is noted 
that the diagnoses at discharge from this period of 
hospitalization included angina.  Medications provided at 
that time included nitroglycerin and Isordil.  

VA outpatient treatment records reflect occasional treatment 
for angina during 1989.  In March 1989, it was opined by a VA 
cardiac specialist that the veteran should remain on Coumadin 
for the rest of his life.  A brief handwritten summary 
reflects a VA hospitalization in late May and early June 1989 
for the treatment of what was diagnosed as unstable angina.  
A history of a pulmonary embolism in 1983 was reported and it 
was also indicated that coronary artery disease was diagnosed 
following a 1984 cardiac catheterization.  The medications 
prescribed during that hospitalization also included 
Coumadin.  

During outpatient treatment in July 1989, the veteran was 
assessed as having stable coronary artery disease.  He was to 
be assessed for possible changes in his medication on his 
next visit, which was to be scheduled in four to five months.  
(No record of any further treatment or hospitalization by the 
VA during 1989 are in the claims folder.)  

Incomplete VA clinical records reflect outpatient treatment 
during early 1990 for the residuals of a cerebrovascular 
accident, which occurred in late December 1989.  During a 
psychiatric evaluation in March 1990 the veteran was noted to 
be angry because he believed that his stroke was the result 
of unspecified changes in his medication.  In August 1990, it 
was reported that he would not accept a physician's 
explanation that this was not the case.  

The record includes a July 1995 statement from a VA physician 
who reviewed the claims folder and noted "several 
hospitalizations for mental condition, myocardial infarction 
1979, appendectomy 40 years ago, TURP 1983, and a penile 
implant in 1991.  Shortly after discharge he developed 
Thrombophlebitis and Pulmonary Embolism, was readmitted and 
received anticoagulant therapy which was continued till 
present time."  The physician also noted that the veteran 
had suffered a cerebrovascular accident in December 1989.  
The doctor concluded that the medical records did not 
indicate any unusual change of medication or unwarranted 
therapeutic measures that may have caused a stroke.  

In an August 2001 statement, a VA physician reported that the 
veteran had been hospitalized at the extended care facility 
of a VA hospital in December 2000 after regular 
hospitalization at the hospital following another 
cerebrovascular accident.  Other reported diagnosis included 
hypertension, history of deep vein thrombosis, and pulmonary 
embolism.  It was reported that the veteran had been released 
from the extended care facility in August 2001.  

It is initially stressed that, aside from a brief hand 
written hospitalization discharge summary, the claims folder 
contains no clinical records reflecting the veteran's period 
of VA hospitalization in May and June 1989 and the record 
contains no clinical documentation of any treatment or 
hospitalization for a stroke in December 1989.  In cases 
involving claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, the complete available 
record of treatment and/or hospitalization upon which the 
claim is based is essential for adequate adjudication of the 
issue.  It is therefore apparent that all relevant clinical 
documents, especially the complete hospitalization records 
for the veteran's hospitalizations by the VA from May 31, 
1989 to June 5, 1989 and further VA hospitalization in late 
December 1989 should be obtained prior to further appellate 
review of this case.  

In regard to the veteran's claim for a rating in excess of 50 
percent for his service connected psychiatric disability, the 
Board notes that the VA schedular criteria for rating mental 
disorders was revised effective November 7, 1996.  The Court 
has held that, where the law or regulation changes after a 
claim has been filed, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  The record indicates that the RO has not yet 
adjudicated the veteran's claim for an increased rating for 
his psychiatric disability under the criteria that became 
effective on November 7, 1996.  Moreover, the veteran was 
last afforded a VA psychiatric examination in December 1994, 
prior to the promulgation of the new VA criteria for rating 
psychiatric disability.  In addition, the record contains no 
clinical documentation of any treatment for psychiatric 
symptoms since the early 1990s.  Further development in 
regard to the issue of an increased rating for a psychiatric 
disability is necessary prior to appellate consideration of 
this issue.  

Also, the Board again notes that during the pendency of this 
appeal, the VCAA was signed into law.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

First, the appellant should be notified of what evidence is 
necessary in order to establish entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of thrombophlebitis, to include pulmonary embolism, 
to establish entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a stroke, and to establish increased 
disability due to his service connected psychiatric disorder.  
Specifically, competent medical evidence should be submitted 
showing that the veteran's stroke, thrombophlebitis, and 
embolism were the result of medication or other treatment 
provided by the VA.  In addition, competent medical evidence 
should be submitted showing a worsening of the veteran's 
psychiatric symptomatology.  

Second, the RO should obtain the complete original clinical 
records documenting all the veteran's inpatient and 
outpatient treatment by the VA from 1983 to the present.  
These records should especially include the complete clinical 
record of the veteran's hospitalization in October 1983 at 
the VA Medical Center in the Bronx, New York, for benign 
prostatic hypertrophy; any subsequent hospitalization at that 
facility during 1983; the veteran's hospitalizations at the 
Bronx VA Medical Center in late May and early June 1989 for 
the treatment of cardiovascular symptoms and in December 1989 
for the treatment of a cerebrovascular accident.  

Thirdly, the veteran should be requested to provide any 
additional information concerning any pertinent private 
treatment or VA treatment that he may have received for 
cardiovascular disease, and/ or cerebrovascular disease at 
any time since service.  It is noted in this regard that the 
brief discharge summary of the veteran's VA hospitalization 
in May and June 1989 referenced a history of coronary artery 
disease diagnosed following a 1984 cardiac catheterization. 

Fourth, the veteran should be requested to provide 
information regarding all treatment from both VA and non-VA 
health care providers for psychiatric symptoms from 1994 to 
the present. 

Finally, the duty to assist also includes obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  Given the 
considerable length of time that has elapsed since the 
veteran's most recent VA psychiatric examination in 1994, as 
well as the changes in the criteria for the rating of the 
veteran's psychiatric disability subsequent to the 1994 
examination, the Board believes that a further VA psychiatric 
examination should be conducted prior to further appellate 
action in regard to this issue.  In addition, depending upon 
the result of the evidentiary development of the veteran's 
38 U.S.C.A. § 11515 claims discussed above, further VA 
cardiovascular and neurological examinations with relevant 
medical opinions may be necessary to assist in clarifying the 
etiological questions concerning these claims.  

The claimant is herein advised that pursuant to 38 C.F.R. 
§ 3.655 (2001), failure to cooperate by attending a requested 
VA examination may result in an adverse determination.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1. After determining that all development 
has been completed, the RO should 
issue an SOC to the appellant and his 
representative on the issue of 
entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
residuals of thrombophlebitis and 
pulmonary embolism.  The veteran must 
be advised of the time limit in which 
he can perfect an appeal to the Board 
on this issue by filing a substantive 
appeal.  (See 38 C.F.R. §§ 20.201, 
20.302 (2001)).  See also Manlicon.  

2. The RO should obtain the complete 
original clinical records documenting 
all the veteran's outpatient treatment 
and all periods of hospitalization at 
the VA medical center in the Bronx, 
New York, from 1979 to the present.  
These records should especially 
include the complete clinical record 
of the veteran's hospitalization at 
that facility in October 1983 for the 
treatment of benign prostatic 
hypertrophy; any subsequent 
hospitalization(s) at that facility 
during 1983; the veteran's 
hospitalizations at the Bronx VA 
Medical Center in late May and early 
June 1989 for the treatment of 
cardiovascular symptoms; and the 
veteran's hospitalization at that 
facility in December 1989 for the 
treatment of a cerebrovascular 
accident.  All records obtained should 
be associated with the claims folder.  
Any unsuccessful attempts to procure 
these records should be documented.

3. The RO should contact the veteran and 
ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and non-VA who have 
treated him for cardiovascular and 
cerebrovascular disease since his 
discharge from service.  He should 
also be requested to provide the 
names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA that have 
treated him for psychiatric symptoms 
since 1994.  If and when the veteran 
responds and provides any necessary 
authorizations, the RO should contact 
the named health care providers and 
ask them to provide copies of all 
clinical records documenting such 
treatment that are not already of 
record.  All records obtained should 
be associated with the claims file.  
Any unsuccessful attempts to procure 
these records should be documented.

4. The veteran should be afforded a VA 
psychiatric examination to determine 
the current severity of his service-
connected psychosis.  The claims 
folder, including a copy of this 
remand, must be made available to the 
examiner so that the pertinent aspects 
of the veteran's psychiatric and 
employment history may be reviewed, 
and a notation to the effect that this 
record review took place should be 
included in the examination report.  
All clinical findings should be 
reported in detail and such tests as 
the examining physician deems 
appropriate should be performed.  The 
examiner should identify 
diagnostically all symptoms and 
clinical findings which are 
manifestations of schizophrenia and 
render an opinion for the record as to 
the degree to which the specific 
findings affect the veteran's ability 
to establish and maintain effective 
and favorable relationships with 
people (social impairment), and the 
degree to which they affect his 
reliability, flexibility and 
efficiency levels in performing 
occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 
Vet. App. 204 (1994).  The examining 
physician should also furnish a Global 
Assessment of Functioning (GAF) score.  

5. If the results of the evidentiary 
development discussed above warrants, 
the RO should afford the veteran an 
examination by a neurologist and a 
specialist in cardiovascular medicine 
to determine the etiology of the 
veteran's cerebrovascular disease.  
All appropriate special studies should 
be conducted and all pertinent 
clinical findings reported in detail.  
The claims folder must be made 
available to the examining physicians 
so that they may review the clinical 
record in detail, and note.  The 
examining physicians should state that 
they have reviewed the claims folder 
in their examination report.  At the 
conclusion of the examination, and 
after a careful review of the claims 
folder, the examiners should correlate 
their findings and express a medical 
opinion, with medical rationale, as to 
whether it is at least as likely as 
not that the veteran's cerebrovascular 
disease is related to medication 
prescribed by the VA for the treatment 
of the veteran's cardiovascular 
disease.  

6. The RO should ensure that all 
requested development has been 
completed to the extent reasonably 
possible.  If actions taken are 
deficient, appropriate corrective 
action should be undertaken.  

7. When all requested development has 
been completed to the extent feasible, 
the RO should review any additional 
evidence and readjudicate the 
veteran's claims for compensation 
benefits under the provisions of 
38 U.S.C.A. § 1151 for a stroke.  The 
RO should also adjudicate the issue of 
entitlement to an increased rating for 
a psychiatric disorder under both the 
VA criteria for rating psychiatric 
disability in effect prior to November 
7, 1996 and the VA criteria for rating 
psychiatric disability that became 
effective on November 7, 1996.  If the 
benefits sought are not granted, the 
case should be returned to the Board 
for further appellate consideration, 
after compliance with appropriate 
appellate procedures, including 
issuance of a supplemental SOC.  

No action by the appellant is required until he receives 
further notice.  The purpose of this remand is to obtain 
additional clarifying clinical evidence, comply with 
precedent opinions by the Court and to comply with the 
provisions of the VCAA.  By this remand, the Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 



